DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, remarks and the close prior arts, it appears that the allowance of claims 1-7, 9-11, 13-23 and 25-33 is appropriate. The close prior art fail to teach a sensor coupled to the electrical circuit and configured to generate an output signal indicative of a state of the acoustic valve, wherein the electrical circuit is configured to control operation of the hearing device based on the state of the acoustic valve as claimed in claim 1. Regarding claim 17, it recites that the method comprising: the acoustic signal emanates into the user's ear via a sound opening of the housing when the hearing device is worn by a user; altering passage of sound through an acoustic passage of the hearing device by actuating an acoustic valve with an electrical circuit of the hearing device; determining a state of the acoustic valve; and controlling operation of the hearing device with the electrical circuit based on a state of the acoustic valve. Regarding claim 32, it recites that the electrical circuit configured to control operation of the hearing device based on a state of the acoustic valve; and the electrical circuit including a processor that implements a beam forming algorithm, wherein the processor controls processing of at least one microphone signal using the beam- forming algorithm based on the state of the acoustic valve. Regarding claim 33, it recites that the method comprising: controlling operation of the hearing device with the electrical circuit based on a state of the acoustic valve; and the hearing device comprising multiple microphones, the method further comprising controlling the processing of at least one microphone signal using a beam-forming algorithm implemented by the electrical circuit based on the state of the acoustic valve.

Claims 2-7, 9-11 and 13-16 are allowed for their dependency from independent claim 1.
Claims 18-23 and 25-31 are allowed for their dependency from independent claim 17.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lafort et al., US-PAT No. 10,887,705, Electronic Circuit and In-Ear Piece for a Hearing Device, Fig. 8a shows an information signal 803 is provided from the in-ear piece 802 to the hearing instrument 801 of the hearing device 800. The information signal 803 may be used to provide information about the state of the valve (Col. 13, Lines 12-16).
Albahriet al., US-PAT No. 10,869,141, Audio Device with Valve State Management, Fig. 3 shows a state determination logic 310 determine the valve state change based on acoustic signatures associated with the transition into different valve states (Col. 6, Lines 31-34).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653   
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653